Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making an orthotic, including the step of (1) varying a thickness of the digital representation of the first and second distal portions such that said first distal portion is thinner than said second distal portion and said first distal portion includes no perforations formed therein and said second distal portion includes perforations (as recited in claim 42; also not claim 64).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.          The restriction requirement set forth in the previous Office Action (mailed on 08 June 2020) has been withdrawn, and claim 64 has been rejoined with claims 42-52 (thus, the pending (and allowed) claims are 42-52 and 64).
4.           In view of the arguments set forth in the Appeal Brief (submitted on 09 April 2021; note especially pages 4-7 and reference to Figure 25 of the instant specification), the finality of the previous Office action (mailed on 08 June 2020) has been withdrawn, prosecution reopened, and pending claims 42-52 and 64 are allowed.
                                                           Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742